Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 1 of 8 PageID #:291




                 EXHIBIT A
      Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 2 of 8 PageID #:292




                          FEGAN SCOTT LLC RESUME

       Launched in Chicago in 2019, FeganScott LLC is a nationwide class-action law firm
dedicated to helping victims of sexual abuse, discrimination, consumer fraud, antitrust
violations, toxic torts, and community-driven legal needs. The Firm is growing at a quick
but concerted pace, with offices in New York, Pennsylvania, Texas, and Washington,
D.C. With the success of founder Elizabeth A. Fegan and experience of seasoned civil
and commercial trial attorney Timothy A. Scott, the firm’s legal industry veterans have
recovered more than $1 billion for clients.

       Built on core values of justice, integrity, and excellence, FeganScott isn’t simply
another law firm, it’s a passionate group of skilled lawyers who put clients first – fighting
to impose accountability and enact global change. More information regarding the firm
and its current cases can be found at www.feganscott.com.

Elizabeth A. Fegan (Chicago)

       Founder and Managing Member Elizabeth
Fegan fights for victims of sexual abuse,
discrimination, consumer fraud, antitrust violations,
toxic torts, and other offenses. In 25 years practicing
law, Beth has recovered more than $1 billion for her
clients nationwide.

      Beth is on the vanguard in the legal battles
surrounding sexual assault, abuse and harassment.
In addition to working on the front lines of the
#MeToo and #TimesUp movements, Beth has successfully led antitrust, consumer
protection, and commercial class actions. Several examples follow:

   • NCAA Student-Athlete Concussions (N.D. Ill): Beth prosecuted class claims against
     the NCAA for negligence due to lack of an enforceable concussion management
     protocol. Result: Settlement providing for the implementation of protocols that
     meet best practices, and the establishment of a $75 million, 50-year medical
     monitoring program for all current and former student-athletes.

   • Multi-Year Grants-in-Aid (athletic scholarships) (S.D. Ind.): in a series of antitrust
     class actions, Beth prosecuted antitrust claims against the NCAA based on the
                                             1
      Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 3 of 8 PageID #:293


      prohibition of multi-year GIAs which, together with caps on the number of GIAs
      per team, worked to the detriment of student-athletes. Result: the NCAA lifted the
      ban on multi-year GIAs.

   • USC Student Health Center Sexual Abuse (C.D. Cal.): in this Title IX and negligence
     action for sexual abuse by a university gynecologist of thousands of students, Beth
     was part of the lead counsel team for the nationwide class. The parties reached a
     $240 million settlement, which received final approval in 2020.

   • Senior annuities consumer protection class actions: In a series of class actions against
     insurance companies that sold equity-indexed deferred annuities that targeted,
     but were inappropriate for, senior citizens, Beth was appointed to lead counsel
     and executive committee positions. These cases led to numerous settlements, e.g.
     American Equity Senior Annuities Fraud (C.D. Cal.) ($129 million settlement) and
     Midland Senior Annuities Fraud (C.D. Cal.) ($79.5 million settlement).

   • Baby Products Antitrust (E.D. Pa.): As co-lead counsel for a class of consumers
     overcharged for high-end baby products (e.g. strollers, high chairs) as the result of
     a price-fixing conspiracy between Babies ‘R Us and baby product manufacturers,
     Beth and the team achieved a $35 million settlement after class certification was
     granted, summary judgment denied, and on the eve of trial.

   • In re Stericycle, Inc., Sterisafe Contract Litig. (N.D. Ill.): As local counsel and part of
     the lead counsel team, Beth prosecuted this breach of contract class action on
     behalf of customers whose subscription charges were increased without approval
     over time. The $295 million settlement received final approval in 2018.

   • Pre-Filled Propane Tank Marketing and Sales Practices (W.D. Mo.): As co-lead counsel
     for a class of consumers who purchased propane tanks for barbecues, Beth
     prosecuted this antitrust class action against the two dominant manufacturers who
     engaged in price fixing. The case settled for a $35 million common fund.

   • Nexium Pharmaceutical Antitrust Fraud (Mass.): After class certification, Beth was
     appointed to the lead trial team to try antitrust claims on behalf of Massachusetts
     payors for Nexium. This single-state case settled the night before trial for $20
     million.

      Beth also fights for women in her own profession. She authored “An Opportunity
or Landmine: Promoting Gender Diversity From The Bench” (The Federal Lawyer, May

                                               2

                                                                                    www.feganscott.com
                                                                          www.facebook.com/feganscottlaw
      Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 4 of 8 PageID #:294


2016) and participated in The Duke Judicial Law Center’s Distinguished Lawyers
conference on “Guidelines and Best Practices Addressing Chronic Failure to Diversify
Leadership Positions in the Practice of Law.”

      Prior to founding FeganScott, Beth launched the Chicago office of Hagens Berman
Sobol Shapiro, where she grew the firm significantly during her 15 years of leadership
as managing partner. Before that, she was partner at The Wexler Firm in Chicago, where
she launched her plaintiffs’-side career as interim managing partner.

       Additionally, as an associate at Shefsky & Froelich in Chicago, Beth served in
several local government appointments, including positions as special assistant
corporation counsel to the City of Chicago, the Chicago Park District and the Public
Building Commission of Chicago. She also served on special master teams in federal and
state court class actions, including with the Hon. Wayne Andersen (ret.), Northern
District of Illinois. From 2001-2004, Beth taught legal writing at her alma mater, Loyola
University Chicago School of Law.

Melissa Ryan Clark (New York)
       Melissa Ryan Clark, Of Counsel at FeganScott,
has spent her entire career representing plaintiffs in
class action and complex litigation. She is a dedicated
and dynamic attorney, with a reputation for
streamlining complex issues to achieve the best
results for her clients as efficiently as possible.

      Melissa has a broad range of class action
experience, having represented consumers in data
privacy, data breach, and consumer fraud cases
against data and tech giants like Facebook, Inc.,
Google, Apple, Inc., Equifax Inc., and RCN Corp., as well as corporations in other
industries, such as Wendy’s International, LLC. Melissa also has a strong background in
securities fraud litigation and has represented investors in class actions against publicly
traded companies like ARIAD Pharmaceuticals, Inc. and Virgin Mobile USA.

      In addition to her class action work, Melissa has represented businesses and
municipalities in complex commercial litigation. She has represented an alternative
energy company in an accounting negligence case against PricewaterhouseCoopers, a
foreign investment fund in an action against Fidelity National Title Insurance Company,
                                             3

                                                                                www.feganscott.com
                                                                      www.facebook.com/feganscottlaw
      Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 5 of 8 PageID #:295


and municipalities in Fair Housing Act litigation against Wells Fargo, HSBC, and Bank
of America

       Melissa has also been recognized for her experience and skill in spearheading
discovery in complex matters. She was part of the court-appointed teams that oversaw
offensive discovery and ESI issues in In re Apple, Inc. Device Performance Litigation (N.D.
Cal.) and In re Equifax, Inc. Customer Data Breach Litigation (N.D. Ga.). In early 2020, Legal
500 named her a “Next Generation Partner” in eDiscovery. Melissa was one of only three
lawyers — and the only plaintiffs’ attorney — to receive this honor.

        Prior to joining FeganScott in June 2020, Melissa was a partner at a boutique
litigation firm in New York and at Milberg, a national class action firm. Before that, she
was an associate for a securities litigation firm in its New York, NY and New Orleans,
LA offices.

      Melissa earned her Juris Doctor from Tulane University Law School, where she
was on the Moot Court Board and served as a Senior Fellow for Legal Research and
Writing. She also attended UC Berkeley Law School where she was on the California Law
Review and received High Honors in Securities and Class Action Litigation. She earned
her Bachelor of Science in International Affairs from Florida State University, where she
was a Florida Academic Scholar and completed the “Degree in Three” program.

       During law school, Melissa completed judicial externships with the Honorable
Jerry Brown, Chief Judge of the United States Bankruptcy Court, Eastern District of
Louisiana and the Honorable Jay C. Zainey of the United States District Court, Eastern
District of Louisiana. She was also a faculty writing instructor at Tulane University’s
Freeman School of Business and completed a summer clerkship with the San Francisco
District Attorney’s Office under then-District Attorney Kamala Harris.

      Benchmark Litigation has twice named Melissa to the “40 & Under Hot List.” She
was recognized by The Legal 500 as a “Next Generation Partner” and “Recommended
Lawyer” in Dispute Resolution: e-Discovery. And she has been named to the New
York Super Lawyers “Rising Stars” list each year for ten consecutive years

CASE HIGHLIGHTS
  • In re Apple, Inc. Device Performance Litigation (N.D. Cal.): Oversaw offensive
    discovery and ESI issues alongside the discovery committee co-chair and lead
    counsel in this 50-state class action stemming from Apple’s alleged throttling of its
    iPhone devices. Settlement pending.
                                              4

                                                                                  www.feganscott.com
                                                                        www.facebook.com/feganscottlaw
      Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 6 of 8 PageID #:296


   • In re Equifax, Inc. Customer Data Breach Litigation (N.D. Ga.): Served as an integral
     member of the team overseeing offensive discovery and ESI issues in this
     nationwide data-breach class action. Settlement pending.
   • Torres, et al, v. Wendy’s International, LLC (M.D. Fl.): Served as class counsel in this
     nationwide data breach class action. The parties reached a $3.4 million settlement.
   • In re ARIAD Pharm., Inc. Sec. Litig. (D. Mass.): Co-lead counsel in this securities
     class action against a publicly traded pharmaceutical company. Led briefing that
     resulted in First Circuit’s reversal of the district court’s dismissal. The parties
     subsequently reached a $3.5 million settlement.
   • Ener1 v. PricewaterhouseCoopers: Successfully represented a formerly public
     alternative energy company against PricewaterhouseCoopers in an accounting
     negligence case. Achieved a substantial confidential settlement.


Jonathan D. Lindenfeld (New York)
      Jonathan Lindenfeld, Associate at FeganScott,
has developed an impressive record representing
victims of economic fraud, serving as an ally
throughout the complex litigation process.

        Jonathan’s prior experience includes securities
litigation and shareholder derivative litigation while
representing individual and institutional investors.
Joining FeganScott in 2020, Jonathan opened the firm’s
New York City office.

      Before joining FeganScott, Jonathan was an associate at the New York-based firm
Pomerantz LLP, where his practice focused on federal securities litigation. At Pomerantz,
Jonathan litigated cases against some of the largest generic pharmaceutical companies in
the United States, arising from their alleged anticompetitive practices. In that role, he
developed and executed strategies behind the firm’s complex discovery processes.
Jonathan has also worked alongside economic and legal experts to obtain numerous
precedent-setting decisions, which have paved new avenues of relief for damaged
investors.

      Jonathan earned his Juris Doctor from Hofstra University School of Law, where he
graduated cum laude with an honors business law concentration and interned at the U.S.
Attorney’s Office, Eastern District of New York. He was also an editor for the Hofstra

                                             5

                                                                                 www.feganscott.com
                                                                       www.facebook.com/feganscottlaw
      Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 7 of 8 PageID #:297


Law Journal of International Business and Law. After law school, Jonathan was an
associate at Levi & Korsinsky LLP. Jonathan earned his bachelor’s degree in economics
from Queens College – City University of New York.

      Jonathan is licensed in the States of New York and New Jersey; Southern District
of New York; District of New Jersey; and U.S. Courts of Appeals for the Third and Tenth
Circuits.

Lynn A. Ellenberger (Pittsburgh)

       Throughout her career, Lynn A. Ellenberger, Of
Counsel at FeganScott, has challenged violations of civil
and constitutional rights. At FeganScott, she fights for
victims of sexual abuse and harassment, demands
accountability for consumers injured or defrauded by large
corporations, and represents individuals alleging
employment discrimination and other civil rights
violations.   She also represents criminal defendants
challenging their convictions in federal habeas corpus
proceedings and appeals.

       Prior to establishing Fegan Scott’s Pittsburgh office,
Lynn was an Assistant Federal Public Defender in the
Western District of Pennsylvania. She represented clients
on death row and those serving near-life prison sentences, and she secured life-changing
victories for her clients. She obtained one client’s immediate release from prison after
serving 28-years for an unconstitutional conviction. Her former client is on the National
Registry of Exonerations. She was also successful in removing an intellectually disabled
client from death row and overturning the death sentence of a profoundly mentally ill
client. Lynn’s passion to provide skilled legal representation to those unable to afford it
uncovered numerous constitutional violations on behalf of her clients which continue to
be vindicated in the courts today.

        Prior to serving as an Assistant Federal Public Defender, Lynn was a partner at the
Chicago law firm of Shefsky & Froelich where she represented individuals, businesses,
and governmental agencies in trial and appellate proceedings. She also represented a
death row inmate on a pro bono basis, reversing his death sentence and securing a new
trial, and avoiding a death sentence after retrial. After law school, Lynn was law clerk

                                            6

                                                                                www.feganscott.com
                                                                      www.facebook.com/feganscottlaw
      Case: 1:20-cv-04699 Document #: 29-1 Filed: 09/08/20 Page 8 of 8 PageID #:298


to Honorable Maurice B. Cohill, Jr. of the United States District Court, Western District
of Pennsylvania.

       Lynn is a sought-after speaker and has published articles on mental illness,
intellectual disabilities, the death penalty, appellate practice, and a variety of business-
related topics. Lynn is an avid tennis player and fan and organizes tennis community
service events that provide free tennis racquets and instruction to local children. Lynn
was recently elected to the United States Tennis Association’s Middle States - Allegheny
Mountain District Council.




                                             7

                                                                                 www.feganscott.com
                                                                       www.facebook.com/feganscottlaw
